Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 1 of 7 - Page ID#: 459



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:21-CV-02 (WOB-CJS)

 GRAVITY DIAGNOSTICS, LLC                                    PLAINTIFF/COUNTER-
                                                             DEFENDANT

 VS.

 LABORATORY BILLING SOLUTIONS, INC.                          DEFENDANT/COUNTER-
                                                             PLAINTIFF/THIRD-
                                                             PARTY PLAINTIFF

 VS.

 HENRY C. AGENT
 THEODORE J. KNAUF                                           THIRD-PARTY
                                                             DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This    is     a     breach   of        contract      case     wherein     the

 counterclaimant/third-party         plaintiff       included       allegations    of

 fraud in its amended counterclaim and third-party complaint.

       Gravity      Diagnostics,     LLC       (“Gravity”)    and     two   of    its

 employees, Henry C. Agent and Theodore J. Knauf, move for partial

 dismissal of Laboratory Billing Solutions, Inc.’s (“LBS”) fraud

 claims asserted in their amended counterclaim and third-party

 complaint. (Doc. 31).

       The Court has carefully reviewed this matter and concludes

 that oral argument is unnecessary. The issues being ripe, the Court

 issues the following Memorandum Opinion and Order.

                                           1
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 2 of 7 - Page ID#: 460



                    Factual and Procedural Background

       On September 15, 2016, Gravity and LBS entered into a Billing

 Services    Agreement     (“Agreement”)     for    LBS   to   perform    claim

 processing services for Gravity in exchange for a monthly fee set

 by the contract. (Doc. 29 at 2, ¶ 1).

       This Agreement commenced on November 29, 2016, for an initial

 term of two years. (Id. at 3, ¶¶ 2-3). The Agreement specified

 that it would automatically renew for an additional one-year term

 unless Gravity provided thirty days’ notice prior to the expiration

 or as otherwise set forth in Section 3.2. (Id.) The Agreement also

 provided that “LBS will be the sole provider to [Gravity] of all

 of the Services included on Schedule 1 to this Agreement.” (Id. at

 3, ¶¶ 5-6).

       In early 2020, Gravity began billing many of its activities

 in-house. (Id. at 8, ¶ 23). When LBS noticed it was receiving fewer

 claims, LBS’ Director, Thomas Hirsch, contacted Gravity’s Director

 of Business Operations, Knauf, who told him that Gravity was

 handling many of the claims in-house. (Id. at ¶ 25).

       Gravity attempted to terminate the Agreement on November 30,

 2020, by serving a written notice of termination on LBS, but LBS

 objected to the request as untimely. (Id. at 10, ¶¶ 34-35). Gravity

 refused to provide LBS with claims at some point, thereafter,

 citing computer issues. (Id. at ¶¶ 35, 42, 46). This caused LBS to



                                        2
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 3 of 7 - Page ID#: 461



 bill much fewer claims than Gravity did in-house. (Id. at 12, ¶

 52).

        Gravity served LBS with a notice of eleven alleged material

 breaches of the Agreement on December 23, 2020. (Id. at 14, ¶¶ 70-

 72). The Agreement provided a thirty-day cure period, (Doc. 29-2

 at § 3.2), but Gravity filed its original complaint on January 7,

 2021,    alleging    that   LBS   breached        the    Agreement    and     sought

 declaratory relief that the Agreement does not prohibit it from

 billing claims in-house. (Doc. 1 at ¶¶ 11, 18-21).

        Since then, the parties have engaged in numerous procedural

 challenges.    Of   relevance,    LBS   filed      its    answer     and    asserted

 counterclaims and a third-party complaint on March 22, 2021. (Doc.

 21). Gravity and the third-party defendants filed a motion for

 partial dismissal of the fraud claims. (Doc. 25). LBS responded by

 filing   an   amended    counterclaim       and    third-party       complaint    in

 response. (Doc. 29).

        In the amended counterclaim, LBS asserts: (1) breach of

 contract; (2) fraud; and (3) fraudulent omission. (Doc. 29 at 15-

 23). In the amended third-party complaint against Agent and Knauf,

 LBS asserts one count of fraud. (Id. at 37-40). Gravity and the

 third-party    defendants     have   renewed      their    motion     for    partial

 dismissal of the fraud claims, seeking specifically to dismiss

 counts two and three of the amended counterclaim and count one of

 the third-party complaint. (Doc. 31).

                                         3
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 4 of 7 - Page ID#: 462



                              Standard of Review

        To survive a motion to dismiss, the complaint must contain

 “sufficient factual matter, accepted as true, to state a claim to

 relief that is plausible upon its face.” Ashcroft v. Iqbal, 556

 U.S.   662,   678   (2009)     (citation    and    internal      quotation    marks

 omitted). While the Court construes the complaint in favor of the

 complaining    party,    the    Court   need      not   accept    as   true   legal

 conclusions or unwarranted factual inferences. Kardules v. City of

 Columbus, 95 F.3d 1335, 1346 (6th Cir. 1996); Lujan v. Defs. of

 Wildlife, 504 U.S. 555, 560 (1992).

                                    Analysis

        The question before the Court is whether LBS may maintain its

 fraud claims.1

        Gravity and the third-party defendants argue that LBS cannot

 maintain their fraud claims because they are based on contractual

 duties owed and, alternatively, that the economic loss doctrine

 bars them because LBS is only seeking economic losses arising from

 Gravity allegedly breaching the Agreement. (Doc. 31 at 15).

        Because LBS has not asserted an independent injury from the

 alleged breach of contract, this Court need not opine on whether

 the Kentucky Supreme Court would bar LBS’s fraud claims under the

 economic loss doctrine.


 1 The parties agree that Kentucky substantive law applies in this
 matter. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).
                                         4
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 5 of 7 - Page ID#: 463



       In count one of the counterclaim, LBS asserted a breach of

 contract claim, averring that Gravity “failed to adhere to the

 exclusivity provision of the Agreement,” failed “to use LBS as the

 ‘sole provider’ of the Claim Processing Services,” and failed “to

 send LBS all accessions.” (Doc. 29 at 16-17, ¶ 86).

       LBS also included fraud claims against Gravity and the third-

 party   defendants,     alleging    that   Gravity    and   the   third-party

 defendants engaged in a “fraudulent scheme to withhold accessions

 from LBS in order to avoid paying them fees owed pursuant to the

 Agreement for services.” (Id. at 8, ¶ 23).

       Gravity relies on Nami Resources Company, LLC v. Asher Land

 and Mineral, Ltd., 554 S.W.3d 323, 336 (Ky. 2018), to argue that

 LBS cannot repackage its breach of contract claim as a tort. (Doc.

 31 at 12-14).

       The plaintiff in Nami alleged that the defendant breached its

 contractual    obligations     by   fraudulently     underpaying    royalties

 under a lease agreement. Nami, 554 S.W.3d at 328. The plaintiff

 also alleged fraudulent misrepresentation concerning the factors

 used to determine the royalties owed. Id. The lower court allowed

 both claims to go to the jury, which awarded the plaintiff $1.3

 million in punitive damages. Id. One of the questions before the

 Kentucky Supreme Court was whether this award of punitive damages

 was permissible. Id. at 335.



                                        5
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 6 of 7 - Page ID#: 464



       The Kentucky Supreme Court recognized that “punitive damages

 are not ordinarily recoverable for a breach of contract,” and held

 that the plaintiff “was made whole through its award for unpaid

 royalties” because the plaintiff did not allege misconduct beyond

 the defendant breaching its obligations under the contract. Id. at

 335-36. The court reasoned that:

       Consistent with the foregoing authorities, we reiterate
       the rule in Kentucky to be that when a plaintiff may
       obtain complete relief for his contractual losses by
       means of compensatory damages under a breach of contract
       claim, even when the breach is motivated by malice and
       accomplished through fraud, he may not simultaneously
       recover punitive damages after being made whole on his
       contractual damages. However, a party who has been
       aggrieved by fraudulent or malicious conduct which
       results in damages that differ from the damages
       sustained by reason of the breach of contract, may assert
       an independent claim for such fraudulent or malicious
       conduct seeking whatever damages are appropriate for the
       independent claim, including punitive damages if
       otherwise authorized by law.

 Id. (Emphasis added).

       LBS believes it has pled misconduct that is independent of

 Gravity’s breach of the Agreement because: (1) Knauf admitted to

 LBS that it has been performing in-house billing; (2) Knauf and

 others at Gravity misled LBS about only being able to send 7,000

 accessions a day because of computer issues; and (3) Agent misled

 LBS about the Explanation of Benefits. (Doc. 34 at 6). This

 argument is unavailing.

       As in Nami, these allegations are fundamentally about whether

 Gravity breached the Agreement. LBS’s allegations revolve around

                                        6
Case: 2:21-cv-00002-WOB-CJS Doc #: 36 Filed: 08/20/21 Page: 7 of 7 - Page ID#: 465



 the exclusivity provision in the Agreement and the monthly fee

 owed, like the underpaid royalties in Nami. The alleged fraudulent

 scheme “match[es] up very closely, if not exactly, with the

 allegations regarding the breach of the contract.” Superior Steel,

 Inc. v. Ascent at Roebling’s Bridge, LLC, 540 S.W.3d 770, 792 (Ky.

 2017). “A breach of duty which arises under the provisions of a

 contract between the parties must be addressed under contract[.]”

 Id. (citing Town of Alma v. Azco Constr. Inc., 10 P.3d 1256, 1262

 (Colo. 2000)). LBS has not alleged an independent duty outside the

 contract. Therefore, LBS’s fraud claims must be dismissed.

       Thus,   having    reviewed    this   matter,   and   the   Court   being

 advised,



       IT IS ORDERED that Gravity and the third-party defendants’

 motion to dismiss (Doc. 31) be, and is hereby, GRANTED.2 This

 matter is hereby set for the Court’s docket call on TUESDAY,

 SEPTEMBER 14, 2021 AT 1:00 P.M.

       This 20th day of August 2021.




 2 LBS’s third-party complaint against Agent and Knauf, included
 contemporaneously with its counterclaims, is dismissed with
 prejudice. (Doc. 29). Therefore, Agent and Knauf shall be
 terminated as parties. LBS’s counterclaim for breach of contract
 against Gravity shall persist.
                                        7
